Exhibit 10.9(e)



SUPPLEMENT NO. 3 dated as of December 28, 2012 (this “Supplement”), to the
Guarantee Agreement (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”) dated as of July 12, 2012, among each of the
subsidiaries and parent holding companies from time to time party thereto (each
such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”) of WIRECO WORLDGROUP INC., a Delaware corporation (the “U.S.
Borrower”), and WRCA (LUXEMBOURG) HOLDINGS S. À R.L, a société à responsabilité
limitée organized under the laws of Luxembourg (the “Lux Borrower” and together
with the U.S. Borrower, the “Borrowers”), and FIFTH THIRD BANK, as
administrative agent and collateral agent (in such capacity, and together with
its successors and assigns, the “Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).
A.    Reference is made to the Credit Agreement dated as of July 12, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, WireCo WorldGroup (Cayman)
Inc., as the Parent, the lenders from time to time party thereto (the
“Lenders”), and Fifth Third Bank, as administrative agent and collateral agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
B.    The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans and the Secured Parties to provide financial
accommodations under the Secured Hedging Agreements and the Bank Product
Obligation Agreements. Pursuant to Section 5.11 of the Credit Agreement, each
Loan Party that was formed or acquired after the Closing Date and that was not a
Loan Party on the date of the Closing Date is required to enter into the
Guarantee Agreement as a Guarantor upon becoming a Loan Party. Section 21 of the
Guarantee Agreement provides that additional Subsidiaries of the Parent may
become Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Guarantor”) of Parent is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guarantee
Agreement in order to induce the Lenders to make additional Loans and as
consideration for Loans previously made and in consideration for the Secured
Parties provision of financial accommodations under the Secured Hedging
Agreements and the Bank Product Obligation Agreements.
Accordingly, the Agent and the New Guarantor agree as follows:
SECTION 1.In accordance with Section 21 of the Guarantee Agreement, each New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Without limiting the foregoing, each New Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the due and
punctual payment by the Borrowers and the other Loan

    



--------------------------------------------------------------------------------




Parties of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). Each
reference to a Guarantor in the Guarantee Agreement shall be deemed to include
each New Guarantor. The Guarantee Agreement is hereby incorporated herein by
reference.
SECTION 2.    Each New Guarantor represents and warrants to the Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity and implied convenants of good faith
and fair dealing, regardless of whether considered in a proceeding in equity or
at law.
SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of each New Guarantor and the Agent. Delivery of
an executed signature page to this Supplement by facsimile (or other electronic)
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
1    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
SECTION 5.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 6.    All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Guarantee Agreement. All communications
and notices hereunder to any New Guarantor shall be given to it at the address,
telecopy number or e-mail address set forth under its signature below, with a
copy to the Borrower.
SECTION 7.    Each New Guarantor agrees to reimburse the Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel for the Agent.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor and the Agent have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.


LANKHORST EURONETE PORTUGAL, S.A.,
as a New Guarantor
By: /s/ José Luís Guerreiro Gramaxo
Name:    José Luís Guerreiro Gramaxo
Title: Chairman    
Location: Maia - Portugal
Address:
Rua da Cerfil (Capitão Gramaxo)
4475 - 468 Nogueira Maia
Portugal
Telecopy: +351 229608648
E-mail: info@lankhorsteuronete.pt


FIFTH THIRD BANK, as Agent
By: /s/ Jim Esinduy
Name: Jim Esinduy
Title: Vice President



3